     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 1 of 12



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   JOSEPH E. KOEHLER
     Arizona State Bar No. 013288
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: kristen.brook@usdoj.gov
 8   Email: joe.koehler@usdoj.gov
     Attorneys for Plaintiff
 9
10                    IN THE UNITED STATES DISTRICT COURT
11                         FOR THE DISTRICT OF ARIZONA
12
     United States of America,                      No. CR-15-00707-01-PHX-SRB
13
                         Plaintiff,
14                                                  RESPONSE TO MOTION TO
             v.                                            DISMISS
15
16   Abdul Malik Abdul Kareem,
17                       Defendant.
18
19         The United States, through undersigned counsel, respectfully requests the
20   Court deny Kareem’s Motion to Dismiss. The motion is untimely and the Court lacks
21   jurisdiction to consider it. Alternatively, the Court should deny the motion because
22   it is without merit. The instant motion is Kareem’s third attempt to make something
23   out of nothing – he raises the same arguments, some of which this Court already
24   rejected, and raises two re-formulated arguments about the same information
25   addressed in his original Motion for New Trial and his supplemental brief in support
26   of that motion, as well as in his Supplemental Motion for New Trial.
27
28
         Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 2 of 12




 1                                    The Motion is Untimely
 2            The instant motion, filed more than three years post-trial, is untimely, and
 3   therefore this Court lacks jurisdiction to consider it. The only procedural mechanism
 4   for Kareem to present the instant motion is as a request for relief within the context
 5   of a motion for new trial under Federal Rule of Criminal Procedure 33. See United
 6   States v. Ross, 372 F.3d 1097, 1105-07 (9th Cir. 2004) (discussing district court’s
 7   jurisdiction under Rule 33 and finding a court may consider dismissal remedy within
 8   the context of a Rule 33 motion). Rule 33 authorizes the filing of a motion for new
 9   trial based on newly-discovered evidence, but only if the motion is filed within “3
10   years after the verdict or finding of guilty.” The time limits in Rule 33 are
11   jurisdictional. United States v. Smith, 331 U.S. 469, 472-74 (1947); United States v.
12   Walgren, 885 F.2d 1417, 1426 (9th Cir. 1989).               Therefore, this Court lacks
13   jurisdiction over an untimely Rule 33 motion.
14            The jury in this case returned its guilty verdict on March 17, 2016. Kareem
15   filed the instant motion on August 16, 2019, more than three years after the verdict.
16   Kareem could have included dismissal among the remedies he sought in his
17   Supplemental Motion for New Trial but did not. Therefore, the motion is untimely
18   under Rule 33 and the Court lacks jurisdiction to consider it. The only procedural
19   mechanism available to Kareem to assert his dismissal arguments is a motion under
20   28 U.S.C. § 2255 after the conclusion of appellate proceedings in this case.
21            Even if the motion were timely, the Court should deny it for lack of merit.
22                                          Background
23            In his motion, Kareem seeks dismissal based on his claim that the government
24   “suppressed” favorable and material evidence.
25            Kareem again lists categories of information related to the prosecution of
26   Erick Jamal Hendricks in the Northern District of Ohio.1 Kareem again claims that
27
     1
         Kareem again lists the following: “Communications between an undercover agent (UCA) and
28   Elton Simpson”; “The communication between the UCA and Simpson in which the UCA

                                                 -2-
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 3 of 12




 1   these items were “suppressed,” despite the Court’s ruling on these specific claims
 2   that the Hendricks-related “disclosure is not exculpatory or material to his defense,”
 3   and therefore “does not rise to the level of Brady or other constitutional violations.”
 4   (CR. 469 at 9-10.)
 5          Next, Kareem claims the government “suppressed” evidence related to a
 6   separate prosecution of Abdul Khabir Wahid. Specifically, Kareem claims Saabir
 7   Nurse’s cell phone and travel records were exculpatory and material to Kareem’s
 8   defense. (CR 570 at 9-12.)
 9          Kareem next asserts the government “suppressed” video footage from a pole
10   camera in the vicinity of the Simpson/Soofi apartment, as well as internal FBI
11   communications and reports that were disclosed to address issues raised in his
12   previous post-trial filings. (CR 570 at 12; CR 570-3.)
13          Kareem incorporates his previous briefing on this subject of the government’s
14   post-trial disclosures (CR 303, 345, 432, 452, 505, 559). The government likewise
15   incorporates its previous briefing on the subject (CR 324, 441, 550, 577).
16          None of the foregoing information falls within the government’s discovery
17   obligations in this case under Rule 16, the Jencks Act, Brady, or Giglio. Kareem’s
18   claims regarding the information presently are pending before the Court in his
19   previous filings, CR 542, 543, 544, and 559, responded to by the government in CR
20   550 and 577.
21          Kareem next asserts the government “suppressed” information showing
22   “Nurse’s loan to Simpson was significant and warranted further investigation. It did
23
     responded to a comment by Simpson with the famous ‘Tear up Texas’ line”; “The May 2, 2015
24   communication from Hendricks to the UCA encouraging him to connect with Bro Juda and ‘see
25   what you and Bro Juda can do’”; “Communications between the undercover agent (UCA) and
     other FBI personnel regarding the UCA’s assessment that Simpson was ‘of concern’ regarding the
26   Garland”; Communications indicating that the UCA thought about reaching out to Simpson to see
     where he was after their communications stopped, but he did not have authorization to do so.” (CR
27   570 at 8-9.)
28


                                                   -3-
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 4 of 12




 1   so through the testimony of FBI case agent Stewart Whitson to the effect that the
 2   note and loan were of no particular importance.” (CR 570 at 12.) This assertion is
 3   entirely new and untimely. Further, it does not state a claim of post-trial disclosure
 4   of information. The information upon which Kareem bases his claim was disclosed
 5   prior to trial, and the testimony of SA Whitson occurred during trial.
 6         Kareem inquired into further investigation of Nurse during cross-examination
 7   of SA Whitson. As the government pointed out in its previous filings on this issue,
 8   SA Whitson did not have personal knowledge of the Nurse investigation at the time
 9   of his testimony. Importantly, Kareem misrepresents SA Whitson’s testimony. In
10   that testimony, SA Whitson did not assign a degree of importance to the information.
11   (RT 3/2/16 117-19.)
12         Moreover, Kareem’s knowledge of this information is evident from his
13   closing argument at trial.
14         And Simpson says to him: Give this envelope to Saabir Nurse. Who is
           Saabir Nurse? He's a man that Simpson has worked with. Implication
15         would be Saabir Nurse is the one who gave him the money. Then what
           happens? AK says: I give the envelope to Saabir Nurse. I give him the
16         key to the car. Then what happens? Dunston Simpson says after my son
           died, Saabir Nurse gave me the title to my sons car and the key. Did the
17         government put in any of that evidence? No. Because they don't want
           to know what the truth is. They want a conviction.
18
     (RT 3/11/16 2830-31.)
19
           Who do I think provided him the money? Somebody by the name of
20         Saabir Nurse. It seems pretty clear to me. But we're not getting to that
           answer because the FBI didn't follow up on it because they're not sure.
21         Who got that registration to the car? I asked a lot of questions of Agent
           Whitson in this case because of my concern about the rush to judgment
22         by the government.
23         ****
24         I want to show you Exhibits 55, 56, and 57. These were letters that were
           found in Soofi's and Simpson's apartment. Again, these were put in by
25         the defense. They weren't put in by the government, although the
           government is the one that found them. These were letters written from
26         an individual by the name of Abu Jihad who is a convicted terrorist who
           is in prison down in Florida and he clearly wrote this to Simpson.
27         And for some reason, Simpson happened to have copies of letters from
           Abu Jihad to Saabir Nurse. He has two of them. The same Saabir Nurse.
28         And we have his address that apparently got the registration to the car.

                                              -4-
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 5 of 12



           That, apparently, is the one who loaned the money to Simpson or gave
 1         him the money for whatever he was going to do. And we've heard some
           testimony about were they going to go to a Marine base? I don't know
 2         where a Marine base is. I don't know if Saabir Nurse gave them money
           to buy the weapons or to go somewhere else, but it would appear that
 3         they decided to use that money to go to Texas and carry out this attack.
 4   (RT 3/11/16 2843-46.)
 5          Kareem finally proffers a speculative theory that the government timed the
 6   charges in his case and others to manipulate disclosure. This argument is baseless.
 7   It ignores the overwhelming evidence of guilt and the government’s unwavering
 8   position that Kareem posed an immediate, grave threat to the community. (CR 14
 9   at 15-16.)
10          None of the information to which Kareem points, either above or in any of his
11   other post-trial filings, qualifies as Rule 16, Jencks Act, Brady, or Giglio material in
12   this case. In addition, much of the information to which Kareem points was available
13   through other sources that were included in the government’s 3,236 Bates-numbered
14   items of pretrial disclosure2 in this case.
15          In all of his post-trial filings over the past three and one-half years, Kareem
16   has yet to point to a single piece of evidence or witness statement that exonerates
17   him in any way. Nor does Kareem point to actual favorable evidence to which the
18   government’s post-trial disclosures would have led him. Instead, he seeks to paint
19   the investigation itself in a poor light, arguing that the perceived flaws in the conduct
20   of the investigation would have led to a different result at trial. Although Kareem
21   claims certain information would have exculpated him or undermined government
22   witnesses’ testimony, his arguments on these points are logically flawed and the
23   government rebutted them in its previous responses to his post-trial filings.
24
25
26
            2
27            The disclosure was significantly more voluminous than the Bates numbering
     suggests. Among the disclosure were multiple terabyte-sized hard drives, CDs with audio
28   interviews and forensic reports, and other similarly-voluminous items that received a single
     Bates stamp.

                                                -5-
      Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 6 of 12




 1                          The Evidence Against Kareem was Strong
 2          As explained in further detail in the government’s responses to Kareem’s
 3   various post-trial filings, the government presented strong proof at trial to establish
 4   his guilt of the charges in the Second Superseding Indictment in this case. The
 5   evidence included testimony from multiple witnesses who knew Kareem and had
 6   regular interaction with him. Those witnesses established Kareem’s support for
 7   violence against American soldiers and civilians, his watching of ISIS propaganda
 8   videos, his knowledge of and desire to attack the Garland contest, and his assistance
 9   to Simpson and Soofi in acquiring firearms and learning how to maintain them and
10   shoot with them as they prepared to conduct an attack in the United States in support
11   of ISIS. The government presented physical and electronic evidence at trial that
12   corroborated those witnesses and that demonstrated Kareem lied when he testified
13   in the trial.
14                   The Post-Trial Disclosures do not Undermine the Verdict
15          None of the information turned over to the defense post-trial serves to
16   undermine the proof of Kareem’s guilt. First, the information brought forth against
17   Erick Jamal Hendricks did not show Hendricks was involved in the Garland attack.
18   The evidence showed Hendricks encouraged an FBI undercover employee (UCE) to
19   attack the contest. Separately, the evidence showed Hendricks communicated with
20   Simpson approximately 10 days prior to the attack, and had the UCE communicate
21   with Simpson on his behalf. Hendricks may have wanted to be involved in an attack
22   on the Garland contest, but none of the evidence in this case or in Hendricks’s case
23   showed actual involvement in the Garland attack. Moreoever, even if Hendricks
24   were somehow involved, such involvement would have occurred after Kareem
25   engaged in the acts the government proved at trial in this case. This hypothetical
26   conduct would not have absolved Kareem of his involvement in the conspiracy or
27   otherwise have been relevant to Kareem’s defense.
28


                                              -6-
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 7 of 12




 1         Second, the information from Saabir Nurse’s phone records and travel records
 2   would not have benefitted Kareem in any way had it been disclosed prior to trial.
 3   Nothing in the records points to any involvement by Nurse in the Garland attack,
 4   directly or otherwise. The records do not add context to the indented letter ostensibly
 5   from Simpson to Nurse, or to any other evidence introduced in the trial in this case.
 6   They do not conflict with any witnesses’ testimony or suggest the existence of other
 7   evidence favorable to Kareem. To date, Kareem has not shown how the records
 8   would have been useful.3        He has not pointed to actual evidence or witness
 9   statements he would have discovered or introduced at trial. Instead, Kareem merely
10   repeats his offensive speculation, arguing that making the Hajj pilgrimage would
11   make a Muslim more likely to engage in violence. He also speculates that Nurse’s
12   access to money made it more likely that Nurse would have provided financial
13   support to Simpson and Soofi to commit the Garland attack.
14         Kareem’s claims about Nurse’s apparent loan to Simpson and the
15   government’s further investigation of Nurse are mere speculation. Kareem has not
16   offered any evidence to show the purpose of the loan. Likewise, Kareem has not
17   offered any evidence to support his claim that the government “intended to open an
18   investigation of Nurse as soon as Mr. Abdul Kareem’s trial was over.” Speculation
19   is not newly-discovered evidence, and is not a proper ground for any post-trial
20   remedy, especially dismissal.
21    Kareem’s Discovery and Exhibit Marking Argument is Improper and Fails
22         Kareem complains about the timing of discovery and marking of trial exhibits
23   in the case (CR 570 at 19) while blithely ignoring the fact that he pressed an
24   expedited trial schedule in spite of warnings from government counsel that analysis
25   of evidence was incomplete and additional reports were still being prepared. The
26   Garland attack occurred on May 3, 2015, and trial in this case commenced February
27         3
             Notably, Kareem no longer seems to be pursuing his previous argument that
28   Nurse’s records would have led to his identifying John Sabari as Yahya after the
     government pointed to other disclosure in the case that provided the same information.

                                              -7-
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 8 of 12




 1   16, 2016 – approximately nine months and two weeks after the attack. During that
 2   time, agents interviewed hundreds of people and examined thousands of pieces of
 3   evidence and electronic devices from multiple search locations. The government
 4   expeditiously disclosed interview recordings, search warrant results, electronic
 5   device contents, reports, and various other documents during this time. As the
 6   government noted in its response to Kareem’s original Motion for New Trial, a
 7   continuance would have been the proper remedy for late disclosure, either of Brady
 8   material or of the exhibits about which he also complains. See United States v.
 9   Gamez, 235 F.3d 453, 461-62 (9th Cir. 2000). Even with the knowledge that
10   additional reports were forthcoming, Kareem pressed forward and did not file a
11   motion to continue. He made a tactical choice not to seek a continuance, instead
12   hoping for an acquittal, and then demanded a new trial when that decision failed to
13   yield the desired outcome.
14          Kareem similarly ignores the fact that exhibits marked during the trial came
15   from previously-disclosed material, and the reports disclosed during trial were
16   recently-completed analyses of previously-disclosed material (CR 324; 324-1). The
17   Court already ruled on this claim when it denied Kareem’s original Motion for New
18   Trial (CR 469 at 6, 11), and it is one of the subjects of Kareem’s appeal. Raising the
19   claim anew in this procedural posture is improper, as well as being well beyond the
20   14-day deadline for motions for new trial based on a claim other than newly-
21   discovered evidence. Fed. R. Crim. P. 33(b)(2). For this reason, the government
22   respectfully moves to strike this portion of Kareem’s motion (CR 570 at 19, lines 6-
23   12).
24                           Dismissal is not an Appropriate Remedy
25          “If the government’s investigatory or prosecutorial conduct is reprehensible,
26   but not quite a violation of due process, the district court may nonetheless dismiss
27   an indictment under its supervisory powers.” United States v. King, 200 F.3d 1207,
28   1214 (9th Cir. 1999). Thus, courts may dismiss an indictment under their inherent

                                              -8-
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 9 of 12




 1   supervisory powers (1) to implement a remedy for the violation of a recognized
 2   statutory or constitutional right; (2) to preserve judicial integrity by ensuring that a
 3   conviction rests on appropriate considerations validly before a jury; and (3) to deter
 4   future illegal conduct. United States v. Struckman, 611 F.3d 560, 574 (9th Cir. 2010).
 5   “The defendant must demonstrate prejudice before the court may exercise its
 6   supervisory powers to dismiss an indictment.” Id. at 1074-75. Moreover, “a finding
 7   that the government has broken the law in the past is a necessary predicate to
 8   dismissal on the basis of deterrence of illegal government conduct.” Id. at 1077.
 9         Because “‘[d]ismissing an indictment with prejudice encroaches on the
10   prosecutor’s charging authority,’ this sanction may be permitted only ‘in cases of
11   flagrant prosecutorial misconduct.’” United States v. Chapman, 524 F.3d 1073,
12   1085 (9th Cir. 2008) (quoting United States v. Simpson, 927 F.2d 1088, 1091 (9th Cir.
13   1991)). Accidental or merely negligent governmental conduct is insufficient to
14   establish flagrant misbehavior. Chapman, 524 F.3d at 1085 (citing United States v.
15   Kearns, 5 F.3d 1251, 1255 (9th Cir. 1993) (holding that even though the
16   government’s conduct “may have been negligent, or even grossly negligent,” it did
17   not rise to the level of flagrant misconduct)). This remedy is distinguishable from
18   the new trial remedy in this regard – in the context of a new trial motion based on
19   Brady, Giglio, or Rule 16, government counsel are charged with knowledge of
20   information that is possessed by agencies tied to the prosecution team. See, e.g.,
21   Kyles v. Whitley, 514 U.S. 419, 435-442 (1995). Thus, “these supervisory powers
22   remain a harsh, ultimate sanction [which] are more often referred to than invoked.”
23   King, 200 F.3d at 1214 (quoting United States v. Owen, 580 F.2d 365, 367 (9th Cir.
24   1978)).
25         The nature of the defense claims and the post-trial disclosures in this case are
26   strikingly different from those at issue in Chapman.          In Chapman, the court
27   summarized the relevant findings about the prosecutor’s errors:
28


                                              -9-
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 10 of 12



          The government egregiously failed to meet its constitutional
 1        obligations under Brady and Giglio. It failed to even make inquiry as to
          conviction records, plea bargains, and other discoverable materials
 2        concerning key witnesses until after trial began. It repeatedly
          misrepresented to the district court that all such documents had been
 3        disclosed prior to trial. The government did not admit to the court that
          it failed to disclose Brady/Giglio material until after many of the key
 4        witnesses had testified and been released. Even then, it failed to turn
          over some 650 documents until the day the district court declared a
 5        mistrial and submitted those documents to the court only after the
          indictment had been dismissed.
 6
     Chapman, 524 F.3d at 1090.
 7
            In contrast, the information at issue here was not Brady or Giglio information,
 8
     nor did it fall within the scope of the government’s Rule 16 disclosure obligations.
 9
     Unlike the prosecution in the Chapman case, the government in this case maintained
10
     a detailed disclosure log, provided discovery letters with descriptions of the items
11
     being disclosed with each wave of discovery, and disclosed Jencks Act and
12
     impeachment information for each of its trial witnesses. The government disclosed
13
     a broad range of materials that were not necessarily within its discovery obligations,
14
     in the interest of transparency and providing a full picture of the case.               The
15
     government continued to do so even after the conclusion of the trial in this case.4
16
            Here, in comparison to Chapman, the information disclosed after the trial
17
     consisted of information that was not relevant to the issues or proof introduced in
18
     the trial. As this Court previously held, the government’s disclosure of an FBI
19
     undercover employee’s interactions with Elton Simpson and Erick Jamal Hendricks,
20
21          4
              As noted in the government’s recent Sur-Reply, this voluntary undertaking by the
22   government did not expand its discovery obligations. Federal Rule of Criminal Procedure
     16(a)(2) makes plain that the government need not disclose internal reports and memoranda
23   that do not fall within its discovery obligations set forth elsewhere in Rule 16; nor does it
     impose an obligation to disclose Jencks Act material in a manner different from that
24   provided in the Jencks Act itself:

25          Except as permitted by Rule 16(a)(1)(A)-(D), (F), and (G), this rule does not
            authorize the discovery or inspection of reports, memoranda, or other internal
26          government documents made by an attorney for the government or other
            government agent in connection with investigating or prosecuting the case.
27          Nor does this rule authorize the discovery or inspection of statements made
            by prospective government witnesses except as provided in 18 U.S.C. §3500.
28
            Fed. R. Crim. P. 16(a)(2).

                                                - 10 -
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 11 of 12




 1        does not create any nexus between the undercover agent’s investigation
          and Defendant. The disclosure does not call into question Defendant’s
 2        involvement: watching videos with Soofi and Simpson, taking Simpson
          and Soofi shooting, or supplying Simpson and Soofi with firearms.
 3        Therefore, the disclosure is not exculpatory or material to his defense.
 4   (CR 469 at 9.)
 5          The same is true of information concerning Saabir Nurse. None of the later-
 6   disclosed information (passport and travel records and the content of Nurse’s cellular
 7   telephone) would serve to call into question Kareem’s involvement in the offense;
 8   nor would it serve to impeach any of the government’s trial witnesses. Kareem
 9   offers speculative arguments about what the information would have helped him
10   establish, but points to no actual evidence that he would have been able to offer to
11   support that speculation.
12          Likewise, the pole camera footage would not have served to call into question
13   Kareem’s involvement. The camera was active from May 1-4, 2015, well after the
14   dates covered in the testimony of the government’s witnesses who established
15   Kareem’s participation in the conspiracies charged in this case. Therefore, the
16   footage would not have contradicted any of the government’s witnesses or evidence;
17   nor would it have supported a defense in this case. Similarly, the footage would not
18   have served as evidence to show the FBI investigation was shoddy or biased.
19   Further, the evidence will show SA Whitson did not know of its existence until years
20   after the trial.
21          In the end, if the Court does not deny the instant motion as untimely, the
22   Court’s decision on Kareem’s Supplemental Motion for New Trial will govern its
23   decision here in terms of whether the information disclosed post-trial fell within the
24   government’s pretrial discovery obligations. That said, even if the information did
25   fall within the government’s discovery obligations, the evidence will demonstrate
26   that the government’s failure to disclose the information was at most negligent, and
27   certainly not reckless or intentional. Therefore, the exercise of supervisory power
28   to dismiss the indictment would be inappropriate.

                                             - 11 -
     Case 2:15-cr-00707-SRB Document 582 Filed 09/04/19 Page 12 of 12




 1                                        Conclusion
 2         Based on the foregoing and the previous briefing on this subject (CR 324, 441,
 3   550, & 577), the United States respectfully requests the Court deny Kareem’s
 4   Motion to Dismiss as untimely, or alternatively on the merits, and declare that it does
 5   not raise a substantial issue to warrant a remand of jurisdiction from the Court of
 6   Appeals for the Ninth Circuit.
 7         Respectfully submitted this 4th day of September, 2019.
 8                                                    MICHAEL BAILEY
                                                      United States Attorney
 9                                                    District of Arizona
10                                                    s/ Kristen Brook
                                                      s/ Joseph E. Koehler
11                                                    KRISTEN BROOK
                                                      JOSEPH E. KOEHLER
12                                                    Assistant U.S. Attorneys
13
14                              CERTIFICATE OF SERVICE
15          I hereby certify that on the 4th day of September, 2019, I electronically filed
     the foregoing with the Clerk of Court using the CM/ECF system, and that true and
16   accurate copies have been transmitted electronically to counsel for the defendant
     via the ECF system.
17
     Daniel Drake & Daniel Maynard, Attorneys for Defendant
18
     By: /s Joseph E. Koehler
19
20
21
22
23
24
25
26
27
28


                                             - 12 -
